Case 19-00575-JMM        Doc 62       Filed 04/14/20 Entered 04/15/20 10:29:10           Desc Main
                                     Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


In re:                                            CHAPTER 13

JASON MICHAEL SHURTLIFF                           Case No. 19-00575-JMM
MISTY DAWN HICKMAN-SHURTLIFF


                        Debtor(s).

                  ORDER ON APPLICATION FOR ATTORNEY’S FEES

         THIS MATTER coming before the Court on the Application of Hyrum Zeyer for

Attorney’s Fees to be paid in this case that was dismissed prior to confirmation of the Debtors’

Plan from funds being held by Chapter 13 Trustee, due notice having been given and the parties

determining that Debtors Attorneys request for fees of $4000, not including costs, and having

received $1,100.00 in attorney fees prior to filing results in a balance due of $2,900.00, and the

Court being fully advised in the premises:

         IT IS HEREBY ORDERED that the Debtors attorney’s request for attorney’s fees is

hereby approved in the amount of $4,000.00 with the balance due of $2,900.00 to be paid by the

Trustee from funds on hand on the date the case was dismissed. The Trustee is authorized to pay

said funds to the Attorney for the Debtors.

                                       DATED: April 14, 2020



                                       ________________________
                                       JOSEPH M. MEIER
                                       CHIEF U. S. BANKRUPTCY JUDGE

/s/_____________________________
Kathleen McCallister, Trustee
/s/____________________________
Hyrum M Zeyer, Counsel for the Debtor
